Citation Nr: 1731432	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  05-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a cervical and lumbar spine disability.  

3.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a back disability and a lung disability.  In June 2007, the Board denied service connection for a back disability and a lung disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  

In September 2008, the Court granted the Parties' Joint Motion for Remand; vacated the June 2007 Board decision; and remanded the claims for action consistent with the Joint Motion for Remand.  In June 2009, the Board remanded the claims for additional development of the record.  

A September 2010 RO rating decision established service connection for adjustment disorder with mixed anxiety and a depressed mood and assigned a 30 percent rating, effective June 16, 2009.  A November 2011 RO rating decision established service connection for restrictive lung disease and assigned a 0 percent rating, effective June 27, 2003.  In March 2015 and June 2016, the Board remanded the Veteran's claims to the RO so that the Veteran could be scheduled for a hearing before the Board.  

A March 2017 RO rating decision established entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), effective as of March 5, 2016.  The Veteran appeared at an April 2017 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  
FINDING OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for tinnitus is warranted as the disability was initially manifested during active service secondary to in-service weapons fire-related noise exposure or in-service ear infections.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The Veteran's service medical records indicate he was seen for ear complaints.  An April 1975 treatment record states that the Veteran complained of a "clogged" sensation in the ears.  An assessment of otitis was made.  A December 1977 treatment record notes that the Veteran complained of ear pain of four days' duration.  An assessment of "slight ear infection" was made.  

The Veteran's service personnel records show that he served in the Army as an infantry officer.  Because of the duties associated with such a position, the Veteran's exposure to weapons fire during service training exercises is conceded.  

The report of a May 2012 VA audiological examination states that the Veteran complained of constant bilateral ringing in the ears which was "first noted a few years ago."  The Veteran was diagnosed with recurrent tinnitus.  The examiner commented that "tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss."  The VA audiologist did not address the relationship, if any, between the diagnosed tinnitus and in-service noise exposure or documented in-service ear infections.  Therefore, the Board finds that the May 2012 VA examination report to be of limited probative value.  

At the April 2017 Board hearing, the Veteran testified that he was exposed to gunfire, hand grenades, and rockets while performing his military training duties as an infantry officer.  He stated that he experienced recurrent ringing of the ears during active service which persisted to the present.  The Board observes that the Veteran is competent to report that tinnitus was present in service and that it has existed from service to the present.  38 C.F.R. § 3.159(a)(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370 (2002).  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The service medical records document that the Veteran was treated for repeated ear infections.  The Veteran served as an Army infantry officer and testified that he experienced significant noise exposure during training exercises.  He has related the onset of tinnitus during active service which has persisted to the present day.  The Board finds his contentions credible regarding in-service and post-service tinnitus.  The Veteran has been diagnosed with recurrent tinnitus on post-service VA examination.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

ORDER

Service connection for tinnitus is granted.  
REMAND

A July 1977 service medical record states that the Veteran complained of back pain of three days' duration.  An assessment of a "pulled muscle" was advanced.  

The Parties' August 2008 Joint Motion for Remand notes that "Appellant's service medical records do include a complaint of and treatment for back pain in July 1977" and directs that "the Board must ensure that a medical opinion is rendered that takes into account all of the evidence including the in-service report of back pain."  In its June 2009 Remand instructions, the Board directed that "the examiner(s) are requested to again review the claims folder and in an addendum render opinions as to whether it is as likely as not that the Veteran's low back and respiratory disorders were caused or aggravated by the Veteran's service connected left shoulder disability."  

A September 2009 addendum to a November 2003 VA spine examination report states that the Veteran had been previously diagnosed with "mechanical low back pain syndrome with age-related degenerative changes of the cervical and lumbar spines."  The VA physician's assistant indicated that a "review of C-folder and service medical records did not indicate any spine-related complaints or treatment while the Veteran was in the service" and "it is our opinion that it is less likely than not that the claimed neck and back conditions are related to the left shoulder condition."  As the examiner did not address the in-service July 1977 treatment for back pain, the September 2009 addendum to the November 2003 VA examination report do not comply with the August 2008 Joint Motion for Remand and is of no probative value.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO's compliance with the Court's and the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998); Forcier v. Nicholson, 19 Vet. App. 414 (2006) (duty to ensure compliance with Court's order extends to the terms of agreement struck by the Parties that forms basis of Joint Motion for Remand).  

The Veteran asserts that an initial rating in excess of 30 percent is warranted for the service-connected psychiatric disability.  He states that his psychiatric disability has increased in severity and has worsened due the service-connected stroke residuals.  

At the April 2017 Board hearing, the Veteran testified that he received ongoing VA psychiatric treatment at the Northport, New York, VA Medical Center.  Clinical documentation dated after April 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last provided a VA psychiatric examination in August 2010, approximately seven years ago.  Because of the Veteran's testimony on appeal that the service-connected psychiatric disability has increased in severity, the Board finds that further VA psychiatric evaluation is necessary to adequately determine the current severity of the psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after April 2016 at the Northport, New York, VA Medical Center.  

2.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any identified cervical and lumbar spine disabilities and any relationship to active service or service-connected disabilities.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all cervical and lumbar spine disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified cervical or lumbar spine disability had its onset during active service or is related to any incident of service, including the documented in-service July 1977 back pain and "pulled muscle?"  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified cervical or lumbar spine disability is due to or the result of the post-operative recurrent left shoulder dislocation residuals or any other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified lumbar or cervical spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected post-operative recurrent left shoulder dislocation residuals or any other service-connected disabilities?

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the record and should note that review in the report.  The examiner should opine as to the levels of social and occupational impairment caused by the service-connected psychiatric disability and should describe the symptoms, their frequency, and their severity, that result in those levels of social and occupational impairment.  

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B (West 2014), 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


